Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-6 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 01/07/2022 is acknowledged.
	Claim 6 is withdrawn from consideration as being directed to a nonelected invention.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/04/2021, 07/11/2021, 04/12/2021, 12/21/2020, and 10/27/2020 have been considered by the examiner.
	It is noted that there are almost 300 pages of references.  The examiner invites the applicant to point out the more relevant references during prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the phrase “at a temperature between 300oC and 800, between 400oC and 650oC, or between 450oC and 550oC” is deemed vague and indefinite as to which range is being claimed.  A range within a range renders the claim indefinite because it is unclear which range is being claimed.  The same issue applies to claims 3-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamune et al. (2006/0289856) in view of Tsai et al. (2014/0264348).
Shimamune teaches a method of producing a semiconductor device (title) by growing p-type semiconductor to fill up trenches (abstract).  Specifically, a silane gas, a germane, gas, a diborane dopant gas, and a hydrogen chloride gas are supplied at a temperature of 400-550oC  
Tsai teaches a method of forming an epitaxial layer through asymmetric cyclic deposition (title and abstract) in which silane and a halide gas is used for deposition (0012) onto a fin of substrate material such as a finFET (claim 19).  It would have been obvious to utilize a fin substrate in Shimamune with the expectation of success depending on the desired final product because Tsai teaches of using a fin substrate to form a semiconductor device.
Regarding claim 2, Shimamune teaches a temperature of 800oC (0143). 
Regarding claim 3, Shimamune teaches a temperature of 400-550oC (0100).  
Regarding claim 4, Shimamune teaches a pressure from 5 to 1330Pa (0098), which overlaps the claimed range.
Regarding claim 5, Shimamune teaches (111) orientation (0132).









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/12/2022